internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil o university p city t tribal government u tribe v tribal program w fraternity sorority dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you are a private_foundation with a financial_institution as trustee who will operate a scholarship program educational loans will not be awarded letter catalog number 58263t your purpose is to enhance access to higher education you provide scholarships to students attending the o at p demonstrated high academic abilities good moral character and financial need in order to receive the scholarship the students will have the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 each year your trustee will advise the scholarship department at the o at p the amount of funds available to be awarded you indicate that the group eligible for scholarships is sufficiently broad that the giving of grants will fulfill a charitable purpose as required by sec_53_4945-4 you also indicate that no scholarship may be awarded to any disqualified_person as defined in internal_revenue_code sec_4946 your scholarship program is advertised via the financial aid office of o’s online scholarship application program while students are encouraged to apply online applications made in any other manner will be accepted the application process includes a resume and an essay the resume and essay are used to evaluate the overall strength of the applicant your scholarships are awarded on an objective and non-discriminatory basis eligible recipients must be enrolled full-time at o at p and e e e have good moral character as demonstrated by community service established academic merit by gpa demonstrate financial need as established via the free application_for federal student aid fafsa eligible recipients must be enrolled full-time at the o and be either e e e anengineering student or enrolled in the t or of u heritage or amember in good standing of w fraternity sorority prior year recipients also will receive special consideration as the scholarship is renewable based on competitive reapplication your selection committee is normally composed of the associate director of the office of financial aid hereafter director’ at o the financial aid and scholarship counselor hereafter counselor’ at o and your trustee the members of the selection committee review the scholarship applications and make their selections based on the criteria indicated above after the application deadline has passed a list of the eligible students will be provided to the director the director sorts the list of students by academic merit general essay letter catalog number 58263t quality and financial need and then makes a recommendation to your trustee regarding the amount that should be awarded to each applicant the director contacts the w fraternity sorority to obtain a roster of their active members to determine if any of them applied for a scholarship on the website the director also contacts the coordinator of the v scholars program to identify current students who are enrolled in the t if there are any eligible recipients who did not apply online they are added to the list the director and the counselor review the list of potential recipients and determine the tentative award amounts based on the awarding criteria together with the projected amount of funds for the year the counselor compiles a list of nominees along with alternates and suggested award amounts to send to your trustee your trustee has the ultimate responsibility to review the recommendations made to verify the fact that all scholarships meet the criteria no student is notified of an award until your trustee has approved the list your trustee pays the scholarship proceeds directly to o at p to be applied directly for the benefit of the recipient the director is notified of the receipt of scholarship funds from your trustee and in turn notifies the counselor the counselor sends an award letter to each recipient reason a nominee becomes ineligible the counselor can award another nominee or a student from the alternate list if for any you represented that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you indicate that you will retain complete records the records will include all information you obtained to evaluate the qualifications of the potential grantees it will also contain the identification of grantees including any relationship of any grantee to you or to an officer or director of you the purpose and amount of each grant the terms of payment of each grant and any additional information obtained by you as part of the application basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
